In an action for a judgment directing the defendant to execute and deliver all documents, consents, and authorizations required by law to extend the plaintiffs existing diner structure, the plaintiff appeals from an order of the Supreme Court, Queens County (Lerner, J.), dated January 28, 1994, which denied its motion for summary judgment and granted the defendant’s cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Pursuant to the parties’ stipulation, the plaintiff, as tenant, had the right to extend its existing diner structure provided that the renovation was in accordance with all existing ordinances and regulations. The defendant submitted evidence in admissible form that the plaintiffs proposed extension would be in violation of various sections of the New York City Building Code, and the plaintiff failed to present any evidence in admissible form to the contrary. Accordingly, the defendant was justified in refusing to execute the documents requested by the plaintiff and was entitled to summary judgment dismissing the complaint. Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.